Case 1:21-cv-00138-RP Document 43-20 Filed 08/02/21 Page 1 of 6




                  Exhibit 20
                 Case 1:21-cv-00138-RP Document 43-20 Filed 08/02/21 Page 2 of 6
SolarWinds Adviser Warned of Lax Security Years Before Hack




        SolarWinds Adviser Warned of Lax Security Years Before Hack

     Bloomberg News Enterprise
Published: Dec 21 2020 11:01:33




News Story


     Cybersecurity researchers also cite several security lapses
     Texas company’s software targeted by suspected Russian hackers

By      Ryan Gallagher

(Bloomberg) --
A former security adviser at the IT monitoring and network management company SolarWinds Corp. said he
warned management of cybersecurity risks and laid out a plan to improve it that was ultimately ignored.

In a 23-page PowerPoint presentation reviewed by Bloomberg News, Ian Thornton-Trump recommended to
company executives in 2017 that SolarWinds appoint a senior director of cybersecurity, and said he told them
that “the survival of the company depends on an internal commitment to security.”

The following month, he terminated his relationship with the company, saying he believed its leadership wasn’t
interested in making changes that would have “meaningful impact.”

Thornton-Trump, as well as a former SolarWinds software engineer who talked to Bloomberg News, said that
given the cybersecurity risks at the company, they viewed a major breach as inevitable. Their concerns about
SolarWinds are shared by several cybersecurity researchers, who discovered what they described as glaring
security lapses at the company, whose software was used in a suspected Russian hacking campaign.

“My belief is that from a security perspective, SolarWinds was an incredibly easy target to hack,” said
Thornton-Trump, now the chief information security officer at threat intelligence firm Cyjax Ltd.

Last week, the Austin, Texas-based SolarWinds found itself at the center of the largest cybersecurity attack in
recent memory. Suspected Russian hackers breached the internal networks of at least 200 customers,
including U.S. government agencies and an as-yet-unknown number of private companies, a cybersecurity
firm and people familiar with the investigation told Bloomberg.

In an operation that cybersecurity experts have described as exceedingly sophisticated and hard to detect, the
hackers installed malicious code in updates to SolarWinds’s widely used Orion software, which was sent to as
many as 18,000 customers.

Read More: At Least 200 Victims Identified in Suspected Russian Cyber-Attack

                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                              // PAGE 1
                 Case 1:21-cv-00138-RP Document 43-20 Filed 08/02/21 Page 3 of 6
SolarWinds Adviser Warned of Lax Security Years Before Hack




The malicious code provided the hackers access to the customers’ computer networks and, as clients around
the world continue to comb their systems for signs of the Russian hackers, the list of victims is expected to
grow.

In a statement posted on the SolarWinds website on Friday, Kevin Thompson, the company’s chief executive
officer, said that the company’s top priority was “to ensure that our and our customers’ environments are
secure.”

“Security and trust in our software are the foundations of our commitment to our customers,” he said. “We
strive to implement and maintain appropriate safeguards, processes, and procedures designed to protect our
customers.”

‘Collaborating Closely’

Responding to Bloomberg News’ questions about the 2017 presentation and other security issues identified by
researchers, a SolarWinds spokesperson said in a statement, “Our top priority is our work with our customers,
our industry partners and government agencies to determine whether a foreign government orchestrated this
attack, best understand its full scope, and to help address any customer needs that develop. We are doing this
work as quickly and transparently as possible. There will be plenty of time to look back and we plan to do that
in a similarly transparent way.”

In addition, the company said it is collaborating with law enforcement and “will continue gathering all relevant
information to ensure an incident like this does not happen again.”

Thornton-Trump was working at LogicNow, a U.K.-based cloud computing company, when it was acquired by
SolarWinds in June 2016. With nearly two decades of experience in cybersecurity, Thornton-Trump said he
helped LogicNow build its brand in the security market.

The security adviser delivered the 2017 PowerPoint to at least three SolarWinds executives, on both the
marketing and technology sides of the company, he said.

Thornton-Trump said that in his experience SolarWinds didn’t put enough investment into building a
cybersecurity culture within the company. In an email explaining his reasons for leaving that he sent to a
SolarWinds executive on May 15, 2017, which was seen by Bloomberg News, Thornton-Trump said that he’d
“lost faith in the leadership” of the company, who he said appeared “unwilling to make the corrections” he
believed were necessary to continue support for the security brand he had built at LogicNow.

“There was a lack of security at the technical product level, and there was minimal security leadership at the
top,” Thornton-Trump said in an interview. “We knew in 2015 that hackers were looking for any route into a
business. But SolarWinds did not adapt. That’s the tragedy. There were plenty of lessons to learn, but
SolarWinds wasn’t paying attention to what was going on.”

About two months after Thornton-Trump left SolarWinds, the company recruited Tim Brown, a former chief
technology officer at Dell Security, to take on the position of vice president of security architecture. In an
interview with a trade publication last year, Brown said that he was working to secure SolarWinds’s systems
from attack. “We test our incident response process every day -- in case something happens to us from the
outside that is major,” he said. “We have been lucky, and it’s great.” When companies are hacked, Brown
added, it was often their own fault. “If you look at the attacks that have been successful, most of them have


                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                              // PAGE 2
                 Case 1:21-cv-00138-RP Document 43-20 Filed 08/02/21 Page 4 of 6
SolarWinds Adviser Warned of Lax Security Years Before Hack



been silly mistakes,” he said.

A former SolarWinds employee, who worked as a software engineer at one of the company’s U.S. offices, said
SolarWinds appeared to prioritize the development of new software products over internal cybersecurity
defenses. The employee, who requested anonymity due to having signed a non-disclosure agreement, said it
wasn’t uncommon for some of the company’s computer systems to be operating out-of-date web browsers and
operating systems, which could make them more vulnerable to hackers.

Cybersecurity researchers also said they’ve discovered flaws with SolarWinds’s security practices.

One of them, Vinoth Kumar, said he notified SolarWinds in 2019 that the password to one of its servers had
leaked online. The password, according to Kumar, was “solarwinds123.” SolarWinds told Kumar that the
password had been visible due to a “misconfiguration,” and removed it.

In addition, until recently SolarWinds advised its customers on its website to disable virus scanning for Orion
platform products so those products could run more efficiently, according to several cybersecurity researchers
who posted about it on Twitter. The SolarWinds’s web page has subsequently been removed from public view.

Jake Williams, a former hacker for the U.S. National Security Agency who is now president of cybersecurity
firm Rendition Infosec, said technology companies such as SolarWinds that build and produce computer code
often “don’t do security well.”

“Security is a cost center, not a profit center,” Williams said. “I think that probably has a lot to do with it. An
underlying problem at SolarWinds has probably crept in through some missing security best practice.”

                          http://twitter.com/MalwareJake/statuses/1339202741193875457

Even if SolarWinds had robust cybersecurity practices, however, it might not have deterred the alleged
Russian hackers, who U.S. authorities described as highly skilled, patient and well resourced, demonstrating
“complex tradecraft” in their attacks.

“The reality is that sophisticated threat actors, no matter how good the defenses, will eventually succeed,” said
Costin Raiu, director of global research and analysis at the cybersecurity firm Kaspersky. “If the cost justifies
the effort, the breach will happen.”

Success in Obscurity
Though it isn’t a household name, SolarWinds’s software is popular in IT departments in the U.S. and
elsewhere, with more than 320,000 customers, providing technology that monitors the performance of
computers within a network. Company officials appear to be content with maintaining a low profile. “We
operate behind the scenes,” said John Pagliuca, president of SolarWinds’s managed service providers
division, during an October earnings call. “We’ve thrived under relative obscurity.”

Since it was founded in 1999, SolarWinds and its partners have been awarded contracts with the U.S.
government worth more than $230 million, according to sales records reviewed by Bloomberg News. Its
software is ubiquitous among federal government agencies. The U.S. military, the FBI, the Secret Service, the
National Nuclear Security Administration, Veterans Affairs, and the Department of Homeland Security are
among those to have purchased SolarWinds’s software, the records show.



                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                              // PAGE 3
                 Case 1:21-cv-00138-RP Document 43-20 Filed 08/02/21 Page 5 of 6
SolarWinds Adviser Warned of Lax Security Years Before Hack



The software had been approved for use in the U.S. government. In August 2019, for instance, a version of the
Orion software was signed off for use by the Defense Information Systems Agency, which tests software for
cybersecurity issues.

According to SolarWinds, its Orion platform generates 45% of the company’s revenue.

Disclosure of the attack came at the end of a year with several financial milestones for SolarWinds. In the
second quarter, the company closed the largest commercial deal in its history, and its annual revenue was
expected to top $1 billion for the first time, according to its third-quarter results.

Despite the economic uncertainty caused by the Covid-19 pandemic, sales were growing, according to
company records.

SolarWinds gained a foothold in the government marketplace many years ago because it was regarded as
“idiot proof,” and was the first software of its kind, said Williams, the former NSA hacker. “Orion is to network
management systems what Kleenex is to tissue,” he said. “Other products are laughably complex and bad by
comparison. It was the first actually easy-to-use network management system, and took off like wildfire as a
result.”

After 14 years at SolarWinds, Thompson, the CEO, is due to retire on Dec. 31. Participating in his final
earnings call in October, he said his farewells to colleagues and investors, not realizing what was on the
horizon. “We’re still the best story in software,” Thompson said. “Keep believing, as there’s still a lot of special
things left to accomplish at SolarWinds.”

In the past week, since the suspected Russian hack was first reported, shares in SolarWinds have shed 40%
of their value, closing Friday at $14.18 to round out a five-day losing streak. Friday’s 19% decline was the
biggest one-day decline since October 2018.

To contact the reporter on this story:
Ryan Gallagher in Edinburgh at rgallagher76@bloomberg.net

To contact the editors responsible for this story:
Andrew Martin at amartin146@bloomberg.net
Michael Riley




                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                              // PAGE 4
                 Case 1:21-cv-00138-RP Document 43-20 Filed 08/02/21 Page 6 of 6
SolarWinds Adviser Warned of Lax Security Years Before Hack




                                                         Notes



      No Notepad Content Found




                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                              // PAGE 5
